Title: From John Adams to John Taylor, 9 April 1814
From: Adams, John
To: Taylor, John



Sir
Quincy April 9 1814

I have received from Mr. John M Carter, Your “Inquiry,” in 656 Pages, neatly bound.
If I had any rational Expectation in my 79th. Year, of Life health, unclouded Eyes and unparralysed fingers, for 20 Years to come: I would chearfully engage with you, in an analitical Investigation of all those Subjects, which you Say, have amused Some of your Leisure hours for 20 Years past.
The Field is vast. It comprehends, the first and the last Phylosophy; the end of Man in all his existence.
In this Letter, I Shall confine myself to one topick. In your 519th. Page and Several that follow you have taken notice of Something of my composition. But I cannot understand it. I Suspect that by some accident or other you have confounded together a little printed Pamphlet, with a Letter that was never printed.
Let me give you an unvarnished explanation, according to my best recollection. In January 1776, Six months before the declaration of Independence, Mr. Wythe of Virginia passed an Evening with me at my Chambers. In the course of Conversation upon the necessity of Independence, Mr. Wythe, observing that the greatest Obstacle in the way of a declaration of it, was the difficulty of agreeing upon a Goverment for our future regulation. I replied that each Colony Should form a Government for itself, as a free and independent State. “Well,” Said Mr. Wythe “What plan would you institute or advise for any one of the States”? My Answer was, it is a thing I have not thought much of: but I will give you the first Ideas that occur to me: and went on to explain to him Offhand and in Shot hand, my first thoughts. Mr. Wythe appeared to think more of them than I did; and requested me to put down in writing what I had then said. I agreed, and accordingly that night and the next morning wrote it and Sent it in a Letter to him. This Letter he lent to R. H. Lee who came and asked my leave to print it. I Said it was not fit to be printed, nor worth printing, but if he thought otherwise he might, provided he would Suppress my name. He went accordingly to Dunlap, and had it printed under the title of “Thoughts on government in a letter from a Gentleman to his Friend.”
This much for the printed Pamphlet. Now for the unprinted Letter. Some time in the ensuing Spring the Delegates from North Carolina called upon me with a Vote of the Legislature of their State, instructing them to apply to me for Advice concerning a form of Government to be instituted in that State. I blushed, to be Sure to find that my name had reached So far as North Carolina; and Still more at Such an unexpected honour from So respectable an Assembly.
Overwhelmed, however, as I was, at that period, night and day with Business in Congress and on Committees, I found moments, to write a Letter, perhaps as long as that to Mr. Wythe, and containing nearly the Same Outlines. In what Points the two Letters agree or differ I know not: for I kept no Copy and have never Seen it or heard of it Since, till your Volume revived the recollection of it.
I Suspect you have never Seen either of the Letters: but have taken extracts from both, which may have been printed in Newspapers and blended them together; for, certainly there was not a Word about North Carolina, in the printed Letter to Mr. Wythe.
I may possibly hear hereafter of another Letter I wrote to Jonathan Dickinson Sergeant, of New Jersey, in Answer to an earnest Solicitation from him to give him my Sentiments of a proper form of Government for that State. I took no Copy, and have not heard of it for 35 or 36 Years. Let it come to light however. I have no Wish to conceal any thing in any of these Letters; tho’ there may be many things I Should not now approve. The Experience of 38 Years alters many Views. Opinionum commenta delet dies.
As you Seem to have found Some Amusement in Some of my Scribbles, I beg your Acceptance of another Morcel, the Discourses on Davila, which you call the fourth Volume of the defence of the Constitutions of the United States.
I am, Sir very respectfully and with very friendly / dispositions  your most humble Servant
John Adams